                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BRYAN CARY,
                                                 Case No. 17-12862
            Plaintiff,
                                                 SENIOR U.S. DISTRICT JUDGE
v.                                               ARTHUR J. TARNOW

TIMOTHY MOX, ET AL.,                             U.S. MAGISTRATE JUDGE
                                                 MONA K. MAJZOUB
            Defendants.

                                       /

ORDER ADOPTING REPORT AND RECOMMENDATION [65]; DENYING PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT [50]; GRANTING DEFENDANT’S MOTION TO
                           DISMISS [52]

      On August 22, 2017, Plaintiff Bryan Cary filed this prisoner civil rights action

pursuant to 42 U.S.C. § 1983 against Defendants Corrections Officer Timothy Mox,

Special Activities Coordinator David Leach, Director of the Michigan Department

of Corrections (“MDOC”) Heidi Washington, and the Deputy Director of MDOC.1

      Plaintiff filed a Motion for Summary Judgment [50] on May 25, 2018.

Defendant Mox filed a Motion to Dismiss [52] on June 6, 2018.

      On January 22, 2019, the Magistrate Judge issued a Report and

Recommendation (“R&R”) [65] recommending that the Court deny Plaintiff’s



1
 The Court dismissed Defendants Leach, Washington, and Deputy Director on
September 14, 2018. [Dkt. #61].
                                Page 1 of 2
Motion for Summary Judgment [50] and grant Defendant’s Motion to Dismiss [52].

Neither party has filed an objection to the R&R.

      The Court having reviewed the record, the R&R [65] is hereby ADOPTED

and entered as the findings and conclusions of the Court.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [50] is

DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss [52] is

GRANTED.

      SO ORDERED.



                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: February 20, 2019              Senior United States District Judge




                                    Page 2 of 2
